     Case 2:19-cv-01975-KJM-CKD Document 32 Filed 09/08/20 Page 1 of 5

 1   CNA COVERAGE LITIGATION GROUP
     ROBERT C. CHRISTENSEN (SBN 151296)
 2   Email: robert.christensen@cna.com
     555 12th Street, Suite 600
 3   Oakland, CA 94607
     Telephone:     510.645.2306
 4   Facsimile:     510.645.2323

 5   Attorneys for Plaintiff
     CONTINENTAL CASUALTY COMPANY
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10   CONTINTENTAL CASUALTY                              CASE NO.: 2:19-cv-01975-KJM-CKD
     COMPANY,
11                                                      STIPULATION OF ALL PARTIES
                            Plaintiff,                  REQUESTING CONTINUANCE OF THE
12                                                      FACT DISCOVERY CUT-OFF SET
             vs.                                        FORTH IN THE COURT’S AMENDED
13                                                      SCHEDULING ORDER [DOC 28]; AND
     LETHESIA GUZMAN; FAAFETAI AND                      ORDER
14   RACHEL TALIAOA; L. M., a minor by and
     through her Guardian Ad Litem THOMAS
15   NICHOLS; D. M., and N. M., by and through
     their Guardian Ad Litem, Patricia Montejano,
16   and DOES 1-10, inclusive,                          Complaint Filed: 9/27/19
17                          Defendants.

18
19           The parties jointly request that the Court modify the Scheduling Order (Docket 28), solely
20   as to the fact discovery cut-off, for good cause. FRCP 16(b)(4). The necessity for this request
21   arises from the need to meet and confer and schedule the remaining discovery made upon a non-
22   party, out-of-state entity, Sprint Corporation, following the recent entry of the Protective Order in
23   this action.
24           The undersigned, constituting all the parties appearing in this action, through undersigned
25   counsel of record hereby stipulate to continue the current date set for the completion of fact
26   discovery for sixty (60) days. All other dates set forth in the current Scheduling Order (Docket
27
28                                                    -1-
                     Stipulation for Continuance of Current Dates and [Proposed] Order
                                      Case No.: 2:19-cv-01975-KJM-CKD
     Case 2:19-cv-01975-KJM-CKD Document 32 Filed 09/08/20 Page 2 of 5

 1   28) shall remain unchanged. A trial date has not been set. The full list of scheduled dates and

 2   proposed new dates are set forth below:

 3          A.      Proposed Alternative Dates for Scheduling Order.

 4          Event Dates per Current Scheduling Order (Docket 28):

 5          Close of Fact Discovery: September 10, 2020

 6          Expert Designation: September 17, 2020

 7          Exchange Rebuttal Designation: October 7, 2020

 8          Close of Expert Discovery: December 4, 2020

 9          Dispositive Motion Hearing Deadline: February 12, 2021

10          Requested Event Date per Stipulation of Parties:

11          Close of Fact Discovery: November 9, 2020

12          B.      Statement of Good Cause for Requested Continuance of Discovery Cut-Off.
13          The parties request this change to the Scheduling Order for several reasons:
14      1. The parties have diligently undertaken to complete discovery via the exchange of written
15          discovery and remote depositions. The remote depositions taken to date include personnel
16          of non-party Sprint Corporation noticed by defendant Lethisia Guzman. The remote
17          deposition of defendant, Lethesia Guzman, is set for August 27, 2020.
18      2. The remaining discovery consists of subpoenas by defendant Lethesia Guzman for the
19          production of documents and for the depositions of persons most knowledgeable of Sprint
20          Corporation, the employer of the person assigned the vehicle involved in the accident
21          giving rise to the underlying actions and this insurance coverage action. The fact that
22          Sprint is a non-party, out-of-state corporation, and the COVID-19 outbreak and
23          consequent lockdowns, have created logistical obstacles to completing this remaining
24          discovery in the time allotted under the current Scheduling Order. These obstacles
25          include:
26          a. Sprint will be represented by other counsel not otherwise involved in this coverage
27               action.
28
                                                     -2-
                       Stipulation for Continuance of Current Dates and [Proposed] Order
                                        Case No.: 2:19-cv-01975-KJM-CKD
     Case 2:19-cv-01975-KJM-CKD Document 32 Filed 09/08/20 Page 3 of 5

 1         b. Sprint’s counsel lacks access to in-person meetings making preparing for depositions

 2             difficult. In addition, the logistics of the document production and deposition

 3             preparation are compounded by the fact that the production of documents and

 4             depositions will be made under the Protective Order recently entered on August 20,

 5             2020.

 6         c. The inability to conduct in-person events makes it difficult to prepare for, attend

 7             depositions and defend depositions, both for the Sprint witnesses, Sprint’s attorney

 8             and other counsel.

 9      3. Despite these obstacles, the parties believe that the remaining discovery may be completed

10         via the production of an agreed upon scope of documents and topics of deposition of

11         Sprint persons most knowledge, following a meet and confer on these issues. However,

12         the meet and confer process and the document production and taking of the deposition(s)

13         cannot be completed within the current fact discovery cut-off of September 10, 2020.

14                                         Respectfully submitted,

15
16   DATED: August 21, 2020                 CNA COVERAGE LITIGATION GROUP
17
18                                          By: /s/ Robert C. Christensen
                                               ROBERT C. CHRISTENSEN
19                                            Attorneys for Plaintiff CONTINENTAL
                                              CASUALTY COMPANY
20
21   DATED: August 21, 2020                 POWERS MILLER

22
                                            By: /s/ R. James Miller
23                                          R. JAMES MILLER (SBN 170312)
24                                          Attorneys for Defendant LETHESIA GUZMAN
     DATED: August 21, 2020                 DREYER, BABICH, BUCCOLA, WOOD,
25
                                              CAMPORA, LLP
26
27                                          By: /s/ Marshall R. Way
                                            MARSHALL R. WAY (SBN 305082)
28                                          Attorneys for Defendant FAAFETIA TALIAOA
                                                   -3-
                   Stipulation for Continuance of Current Dates and [Proposed] Order
                                    Case No.: 2:19-cv-01975-KJM-CKD
     Case 2:19-cv-01975-KJM-CKD Document 32 Filed 09/08/20 Page 4 of 5

 1   DATED: August 21, 2020                  ELLIOT M. REINER, APC
 2
 3                                        By: /s/Eliot M. Reiner
                                             ELIOT M. REINER (SBN 142239)
 4                                          Attorneys for Defendant RACHEL TALIAOA

 5
 6   DATED: August 21, 2020                  LARI-JONI & BASSELL, LLP

 7
                                          By: /s/Torsten M. Bassell
 8                                           TORSTEN M. BASSELL (SBN 249331)
                                            Attorneys for Defendant L. M., a minor by and
 9                                          through her Guardian Ad Litem THOMAS
                                            NICHOLS
10
11   DATED: August 21, 2020                  WILCOXEN CALLAHAM, LLP
12
13                                        By: /s/Drew M. Widders
                                             BLAIR H. WIDDERS (SBN 301741)
14                                           DREW M. WIDDERS (SBN 245439)
                                            Attorneys for Defendants D. M., and N. M., by and
15                                          through their Guardian Ad Litem, PATRICIA
                                            MONTEJANO
16
17
                               ATTESTATION PER LOCAL RULE 5-1(i)(3)
18
            The e-filing attorney hereby attests that concurrence in the filing of the document has been
19
     obtained from each of the other signatories indicated by a conformed signature (/s/) within this e-
20
     filed document.
21
22   DATED: August 21, 2020                   CNA COVERAGE LITIGATION GROUP
23
24                                            By: /s/ Robert C. Christensen
                                                 ROBERT C. CHRISTENSEN
25                                              Attorneys for Plaintiff CONTINENTAL
                                                CASUALTY COMPANY
26
27
28
                                                     -4-
                       Stipulation for Continuance of Current Dates and [Proposed] Order
                                        Case No.: 2:19-cv-01975-KJM-CKD
     Case 2:19-cv-01975-KJM-CKD Document 32 Filed 09/08/20 Page 5 of 5

 1                                        PROPOSED ORDER

 2          For good cause appearing, it is hereby ordered that the fact discovery cut-off is extended

 3   for sixty (60) days from September 10, 2020 to November 9, 2020.

 4
 5   IT IS SO ORDERED.

 6
 7
     Dated: September 8, 2020
 8
                                                     _____________________________________
 9                                                   CAROLYN K. DELANEY
                                                     UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -5-
                    Stipulation for Continuance of Current Dates and [Proposed] Order
                                     Case No.: 2:19-cv-01975-KJM-CKD
